Citation Nr: 1734458	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  03-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for sickle cell retinopathy, initially rated as 30 percent disabling, for the rating period prior to February 15, 2001.

2.  Entitlement to an increased disability evaluation for sickle cell retinopathy, rated as 50 percent disabling, for the rating period from February 15, 2001 to April 21, 2005.

3.  Entitlement to service connection for chalazion of the left eye, including as secondary to service-connected sickle cell retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2000 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in July 2012 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.  

In June 2004, June 2009, June 2013, and September 2014, the Board remanded the case to the RO for additional development.  

During the pendency of the appeal, in a February 2003 rating decision, the RO increased the rating for the Veteran's bilateral eye disability from 30 percent to 50 percent, effective February 15, 2001, the date of a VA examination and also granted an additional 10 percent rating for active pathology.  In July 2013, the RO awarded the effective date for an additional 10 percent rating for active pathology to the date the Veteran initially filed his claim, July 1, 1997.  

In a March 2009 rating decision, the Veteran was granted an extraschedular rating of 70 percent with an additional 10 percent rating for active pathology for his bilateral eye disability, in accordance with 38 C.F.R. § 3.321(b)(1), effective April 21, 2005.  The Veteran expressed satisfaction with the 70 percent rating in a document dated September 2009, which the Board interprets as covering the period from April 21, 2005 to the present.  As to the period before April 21, 2005, the Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were most recently before the Board in April 2016, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in September 2016.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1. Prior to February 15, 2001, the Veteran's sickle cell retinopathy was manifested by not more than best corrected visual acuity of 20/400 in the right and 20/20 in the left eye.

2,  From February 15, 2001 to April 20, 2005, the Veteran's sickle cell retinopathy was manifested by visual field loss equivalent to not more than best corrected visual acuity of 5/200 in the right eye and 20/70 in the left eye.

3.  Chalazion of the left eye was not manifest in service and is not attributable to service.  

4.  Chalazion of the left eye is not related (causation or aggravation) to a service-connected disease or injury.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for sickle cell retinopathy for the period prior to February 15, 2001 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7 (2016), 4.78, Diagnostic Codes 6006, 6061-6079, 6080 (as in effect prior to December 2008).

2.  The criteria for a disability rating in excess of 50 percent for sickle cell retinopathy for the period from February 15, 2001 to April 20, 2005 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2016), 4.78, Diagnostic Codes 6006, 6061-6079, 6080 (as in effect prior to December 2008).

3.  Chalazion of the left eye was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claims for increased disability ratings and the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The examination reports and treatment records contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Veteran was afforded VA examinations responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJs, at the Veteran's December 2003 and July 2012 hearings, explained the concepts of increased disability ratings and service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected sickle cell retinopathy materially changed and different evaluations are warranted for each rating period on appeal.

The Board recognizes that the criteria for rating disabilities of the eye changed during the course of the appeal.  The changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  Initially, the Board notes that VA amended its regulations for rating disabilities of the eye for all claims received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).   Although the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal, rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Thus, in this case, the Veteran's rating remains under the old rating code for the eye.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008). 

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10, 2008, Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 38 C.F.R. § 4.84a , DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79 , DCs 6064, 6065, 6066 (2016).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations:   (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200. 3 8 C.F.R. § 4.84a, Diagnostic Code 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Code 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes. 38 C.F.R. § 4.84a, Diagnostic Code 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a, ratings are assigned based on impairment of field vision.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85, down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).   See 38 C.F.R. § 4.84a, Diagnostic Code 6080.

The preponderance of the evidence of record is against a disability rating in excess of 30 percent for the Veteran's sickle cell retinopathy for the rating period prior to February 15, 2001.  Additionally, the preponderance of the evidence is against a disability rating in excess of 50 percent for sickle cell retinopathy for the rating period from February 15, 2001 to April 21, 2005.  During the relevant rating periods on appeal, the Veteran's corrected visual acuity readings do not demonstrate the criteria for increased ratings under 38 C.F.R. § 4.84a, Table V.  In fact, the Veteran's corrected visual acuity has been no worse than 20/40 in either eye. Specifically the Veteran's corrected visual acuity readings have been as follows:

September 1998:  right eye 20/300; left eye 20/20.

August 2000:  right eye 20/400; left eye 20/20.

March 2002:  right eye 20/400; left eye 20/20.

September 2002:  right eye 20/400; left eye 20/20.

December 2004:  right eye 20/800;left eye 20/30.  Visual field testing showed 5 degree superior island of the right eye and mildly constricted filed (90 degrees in horizontal meridian) with slightly enlarged blind spot.  

April 2005:  right eye 5/200; left eye 20/30.  Right eye loss of central visual acuity was 97 percent and right eye visual field loss was 100 percent.  Left eye loss of central visual acuity was 5 percent and left eye visual field loss was 64 percent.

The Veteran's sickle cell retinopathy is evaluated as 30 percent disabling based upon the impairment of central visual acuity for the rating period prior to February 15, 2001, as this is the predominant impairment demonstrated during this rating period.  An evaluation of 30 percent is assigned where visual acuity is classified as 20/400 in the right eye and visual acuity is 20/40 or better in the left eye.  Therefore, a disability rating in excess of 30 percent for the rating period prior to February 15, 2001 is not for assignment.

The Veteran's sickle cell retinopathy is evaluated as 50 percent disabling based upon the loss of visual fields during the rating period from February 15, 2001 through April 21, 2005, as this is the predominant impairment demonstrated during the rating period.  A 50 percent disability rating is assigned based upon findings of average contraction concentrically to 5 degrees for the right and an average visual field impairment of approximately 38 degrees for the left.  These findings convert to a finding of 5/200 for the right eye and 20/70 for the left eye.  As such, a disability rating in excess of 50 percent for the rating period between February 15, 2001 to April 21, 2005 is not for assignment.

The Board has also considered the other regulations involving the eye, but does not find them applicable to this case, as no competent examiner has described the Veteran's sickle cell retinopathy as analogous to other disabilities of the eye, or affecting visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-35. 

As a preponderance of the evidence is against the award of increased disability ratings for the rating periods on appeal, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate during the rating periods on appeal.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's sickle cell retinopathy are fully contemplated by the applicable rating criteria, and all separate symptoms have already been evaluated under the appropriate diagnostic codes, i.e. loss of central visual acuity and loss of field of vision.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's sickle cell retinopathy, standing alone, during either of the rating periods on appeal, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's sickle cell retinopathy is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with sickle cell retinopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Based on the evidence of record, the Veteran's claim of service connection for a chalazion of the left eye, including as secondary to a service-connected sickle cell retinopathy must be denied.

Here, no chalazion of the left eye was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed chalazion of the left eye during service or for many years thereafter.  The Veteran is competent to report symptoms and diagnosis of a chalazion of the left eye, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a chalazion of the left eye prior to 2015.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his chalazion of the left eye.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's chalazion of the left eye is unrelated to his service, including his service-connected sickle cell retinopathy.  The July 2015 VA examination report, May 2016 VA consultation report, and July 2016 VA medical opinion clearly concluded that the Veteran's chalazion of the left eye is less likely than not related to the Veteran's service.  There is no probative evidence that the Veteran's chalazion of the left eye is related to his service, or service-connected sickle cell retinopathy.   To the contrary, the VA medical opinions demonstrate that it is unlikely that the Veteran's chalazion of the left eye is related to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected sickle cell retinopathy did not cause or aggravate the Veteran's chalazion of the left eye.  Although the Veteran asserts that his chalazion of the left eye was caused by or worsened as a result of his service-connected sickle cell retinopathy, neither the Veteran's treating provider, nor the VA examiners, found that the Veteran's chalazion of the left eye was related to his service, including his service-connected sickle cell retinopathy.  In particular, the July 2016 VA medical opinion indicates that the Veteran's chalazion of the left eye was not incurred in or caused by the claimed in-service injury, illness, or event, including the Veteran's service-connected sickle cell retinopathy.  The VA examiner noted that a chalazion occurs when there is congealing of the oil glands of the eyelid; a chalazion is associated with acne, seborrhea, allergies, dry eye, and poor hygiene, and thus was unrelated to sickle cell disease and/or sickle cell retinopathy.  Accordingly, this opinion is found to carry significant weight.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's chalazion of the left eye to an in-service event, injury, or illness, including the service-connected sickle cell retinopathy, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the July 2015, May 2-16, and July 2016 VA examination reports, as well as the clinical evidence of record.  These opinions, determining that the Veteran's chalazion of the left eye is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez, supra.   In this regard, the Board points out that the opinions of the VA examiners were specific, and well-reasoned.  The VA examiners found that the Veteran's chalazion of the left eye did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated to, by means of causation or aggravation, the Veteran's service-connected sickle cell retinopathy.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's chalazion of the left eye is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a chalazion of the left eye.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).











ORDER

Entitlement to a disability evaluation in excess of 30 percent for sickle cell retinopathy, for the rating period prior to February 15, 2001, is denied.

Entitlement to a disability evaluation in excess of 50 percent for sickle cell retinopathy, for the rating period from February 15, 2001 to April 21, 2005, is denied.

Entitlement to service connection for a chalazion of the left eye is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


